Judgment, Supreme Court, New York County (James Yates, J., on motion to dismiss; Renee White, J., at jury trial and sentence), rendered February 10, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification
Defendant’s motion to dismiss the indictment was properly denied. We find no impairment of the integrity of the Grand Jury proceedings (see, CPL 210.35 [5]; People v Calbud, Inc., 49 NY2d 389). Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.